JUDGE TAYLOR
delivered the opinion of the Court..
This motion was made to recover the penalty of two thousand dollars incurred under the fifth section of the act passed 27th December, 1822, entitled an act to raise a revenue for the support of government, until otherwise provided by law.b The fifth section of that act provides, that on all shares of bank stock in any bank in the State, held by any individual, partnership or body corporate, there shall be levied and collected yearly, a revenue at the rate of fifty cents on each share of one hundred dollars ; and the President and Directors or Cashier, on making out their last dividend for each year, shall return the said amount of taxes, and pay the same im,o the treasury of this State, and shall produce the treasurer’s receipt, on or before the first day of January, in every year; and on failure thereof, the President and Directors of said Bank, or any number of them in their corporate capacity, shall pay to the State two thousand dollars.
On ^e 25th December, 1824, an act was passed c of the same title with the one passed 27th December, 1822, the 16th and last section of which, pepeáis in express terms the act of 1822.
The motion >n this case was made to recover the penalty incurred by the Bank, on account of a failure to pay into the State Treasury fifty cents on each share of the stock held by individuals in said Bank, on or before the first day of January, 1824.
The case has been submitted to the Court, to determine whether the repeal of the act imposing the penalty, does not entirely divest the State of any right to recover. On this question there cannot be a doubt. The repeal of any act imposing a penalty or other punishment, exonerates all persons who ■ may have violated the provision®.' *349of the law, and against whom there has not been judgement during- the time it was in force, from the penalties or punishments imposed by it. This principle is as old as the law itself, and I believe not one case can be found to sustain a contrary doctrine.
Note. Two similar causes for the penalties accrued in 1822 and 1823 were at the same time similarly decided. For previous decisions tinder the same statute, see Minor’s Ala Hep. 425; lomfaukbee Hank aginst the State. Also, Crawford against the State, same book, 2>ag-e 143, and Judson against the State, ib. p. 150.
Perkins, Attorney General, and Hitchcock, for the -State.
Parsons, for the defendants.
In support of the opinion of the Court, see 6 Bacon 451 ; 1 Hale P. C. 391 ; 5 Cranch 281; 6 do. 229; 4 Dallas 373. Judgement affirmed.
Judge Crenshaw not sitting.

. LawsAla. 754,


Cj>age52OÍ57™4’ ‘